Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 1 of 36 PageID 1143



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION




 JEAN-EWOLL JEAN-DENIS, 1

                     Plaintiff,
 v.
                                                           Case No. 3:17-cv-938-J-34JBT
 LT. WAYMAN TATE and
 JULIAN AVILES,
                Defendants.


                                         ORDER

                                         I. Status

       Plaintiff Jean-Ewoll Jean-Denis, an inmate of the Florida penal system, initiated

 this action on August 16, 2017, by filing a pro se Civil Rights Complaint (Complaint; Doc.

 1). In the Complaint, Jean-Denis asserts claims pursuant to 42 U.S.C. ' 1983 against the

 following Defendants: (1) Sergeant Tate; (2) Sergeant Robinson; (3) Sergeant Trent; and

 (4) Julian Aviles, 2 M.D. 3 He asserts that Defendant Tate deprived him of meals and



       1 At deposition, Plaintiff stated that his first name is Jean-Ewoll and his surname
 is Jean-Denis. See Doc. 76-3 at 7. Accordingly, the Court will refer to Plaintiff as Jean-
 Denis.
       2 See Order (Doc. 28) at 1 ¶ 1 (directing the Clerk to correct Defendant’s name to
 Julian Aviles).
       3The Court dismissed Jean-Denis’ claims against Defendants Robinson and Trent
 on May 31, 2018. See Order (Doc. 31).
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 2 of 36 PageID 1144



 running water while he was housed on self-harm observation status (SHOS) at Union

 Correctional Institution (UCI), and Defendant Aviles denied him proper medical treatment.

 As relief, he seeks compensatory and punitive damages. 4

        This matter is before the Court on Defendant Tate’s Motion for Summary Judgment

 (Tate Motion; Doc. 76) and Defendant Aviles’ Motion for Final Summary Judgment (Aviles

 Motion; Doc. 77). They submitted exhibits in support of the Motions. See Def. Exs., Docs.

 75-1 through 75-4; 76-1 through 76-7; 77-1 5 through 77-6. 6 The Court advised Jean-

 Denis of the provisions of Federal Rule of Civil Procedure 56, notified him that the granting

 of a motion to dismiss or a motion for summary judgment would represent a final

 adjudication of this case which may foreclose subsequent litigation on the matter, and

 gave him an opportunity to respond to the motions. See Order (Doc. 5); Summary

 Judgment Notice (Doc. 78). Jean-Denis filed responses in opposition to the motions. See

 Response to Defendant Tate’s Motion for Summary Judgment (Part 1) (Response; Doc.

 93); Response to Defendant Aviles’ Motion for Final Summary Judgment (Response II;

 Doc. 94); Plaintiff’s Declaration Explaining Inability to Present before the Court Additional

 Facts and Evidence Essential to Justify Plaintiff’s Opposition to the Defendants’ Summary




        4 The Court granted Defendants Tate and Aviles’ Motions to Dismiss (Docs. 32,
 33) as to Jean-Denis’ requests for declaratory and injunctive relief and dismissed his
 claims for the requested relief. See Order (Doc. 43), filed January 14, 2019, at 7-8.
        5   Defendant Aviles submitted the wrong deposition transcript. See Aviles Motion
 at 2 (citing Doc. 77-1); see Doc. 76-3 (May 16, 2019 deposition transcript).
        6 The Court cites to the document and page numbers as assigned by the Court’s
 Electronic Case Filing System.

                                              2
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 3 of 36 PageID 1145



 Judgment Motions (Doc. 95). He also submitted exhibits. See P. Exs., Docs. 93-1; 93-2;

 94-1; 94-2; 95-1 through 95-4. Defendants’ motions are ripe for review.

                                 II. Plaintiff’s Allegations 7

        In his Complaint, Jean-Denis asserts that Defendant Tate deprived him of “all

 meals” while he was housed in UCI’s V and T dormitories on SHOS from September 16,

 2013, through October 4, 2013. Complaint at 7. He describes “an unofficial policy” where

 officers used starvation “as a cruel tactic to force” prisoners off SHOS. Id. Additionally, he

 states that Tate deprived him of running water “at one point” during the relevant time

 period. Id. Jean-Denis avers that Defendant Aviles disregarded the urgent nature of his

 resulting medical needs and failed to schedule him for an appointment with an “outside”

 physician who could provide “specialized treatment or evaluation.” Id.

        The injuries Jean-Denis complains about are allegedly the result of Defendant Tate

 denying him meals, and Defendant Aviles depriving him of urgent medical care. According

 to Jean-Denis, he suffered dehydration, decreased blood sugar, and low blood pressure

 during the nineteen-day starvation period, and was found unconscious in his confinement

 cell several times. See id. at 7-8. He maintains that his stomach is "severely injured" from

 the starvation, and he experiences ongoing stomach pain and intolerance to most foods

 and drinks that are available at the prison. Id. at 8. He states that he often regurgitates

 after eating and has bloody vomit sometimes. See id.




        7 The recited facts are drawn from the Complaint, and because this matter is
 before the Court on summary judgment motions filed by Defendants Tate and Aviles, the
 Court’s recitation of the facts will focus on Jean-Denis’ allegations as to them.
                                                3
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 4 of 36 PageID 1146



                            III. Summary Judgment Standard

        Under Rule 56 of the Federal Rules of Civil Procedure (Rules(s)), “[t]he court shall

 grant summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The record to be considered on a motion for summary judgment may include

 “depositions, documents, electronically stored information, affidavits or declarations,

 stipulations (including those made for purposes of the motion only), admissions,

 interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). 8 An issue is

 genuine when the evidence is such that a reasonable jury could return a verdict in favor

 of the non-moving party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir.

 1996) (quoting Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)).

 “[A] mere scintilla of evidence in support of the non-moving party’s position is insufficient

 to defeat a motion for summary judgment.” Kesinger ex rel. Estate of Kesinger v.




        8Rule 56 was revised in 2010 “to improve the procedures for presenting and
 deciding summary-judgment motions.” Rule 56 advisory committee's note 2010 Amends.

               The standard for granting summary judgment remains
               unchanged. The language of subdivision (a) continues to
               require that there be no genuine dispute as to any material
               fact and that the movant be entitled to judgment as a matter
               of law. The amendments will not affect continuing
               development of the decisional law construing and applying
               these phrases.

 Id. “[A]lthough the interpretations in the advisory committee[’s] notes are not binding, they
 are highly persuasive.” Campbell v. Shinseki, 546 F. App’x 874, 879 n.3 (11th Cir. 2013).
 Thus, case law construing the former Rule 56 standard of review remains viable.
                                                4
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 5 of 36 PageID 1147



 Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 252 (1986)).

        The party seeking summary judgment bears the initial burden of demonstrating to

 the court, by reference to the record, that there are no genuine issues of material fact to

 be determined at trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

 1991). “When a moving party has discharged its burden, the non-moving party must then

 go beyond the pleadings, and by its own affidavits, or by depositions, answers to

 interrogatories, and admissions on file, designate specific facts showing that there is a

 genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th

 Cir. 1995) (internal citations and quotation marks omitted). Substantive law determines

 the materiality of facts, and “[o]nly disputes over facts that might affect the outcome of the

 suit under the governing law will properly preclude the entry of summary judgment.”

 Anderson, 477 U.S. at 248. In determining whether summary judgment is appropriate, a

 court “must view all evidence and make all reasonable inferences in favor of the party

 opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)

 (citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th

 Cir. 1994)). “Summary judgment is improper, however, if the evidence is such that a

 reasonable jury could return a verdict for the nonmoving party.” Guevara v. NCL




                                               5
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 6 of 36 PageID 1148



 (Bahamas) Ltd., 920 F.3d 710, 720 (11th Cir. 2019) (quotation marks and citation

 omitted).

                             IV. Summary of the Arguments

       In the Motions, Defendants Tate and Aviles assert that there are no genuine issues

 of material fact, and therefore, the Court should grant summary judgment in their favor as

 to Jean-Denis’ Eighth Amendment claims against them. See Tate Motion at 9-16; Aviles

 Motion at 10-12. Aviles contends that Jean-Denis failed to comply with Florida’s pre-suit

 requirements, and therefore, requests dismissal of Jean-Denis’ state-law negligence

 claim against him. See Aviles Motion at 12. Tate maintains that he is entitled to qualified

 immunity. See Tate Motion at 13-14. Additionally, he asserts that Jean-Denis is not

 entitled to compensatory and punitive damages under 42 U.S.C. ' 1997e(e) because he

 has not alleged any physical injuries resulting from Defendant’s acts and/or omissions.

 See id. at 14-16. In his Response, Jean-Denis maintains that Defendants are not entitled

 to summary judgment in their favor because there remain genuine issues of material fact

 as to his Eighth Amendment claims against them. See Response; Response II.

                                           V. Law

                     A. Eighth Amendment Deliberate Indifference

       The Eleventh Circuit has explained the requirements for a claim of constitutionally

 inadequate care:

                      “The Constitution does not mandate comfortable
               prisons, but neither does it permit inhumane ones . . . .”
               Farmer, 511 U.S. at 832, 114 S.Ct. at 1976 (internal quotation
               and citation omitted).[ 9] Thus, in its prohibition of “cruel and

       9   Farmer v. Brennan, 511 U.S. 825 (1994).

                                              6
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 7 of 36 PageID 1149



                 unusual punishments,” the Eighth Amendment requires that
                 prison officials provide humane conditions of confinement. Id.
                 However, as noted above, only those conditions which
                 objectively amount to an “extreme deprivation” violating
                 contemporary standards of decency are subject to Eighth
                 Amendment scrutiny. Hudson, 503 U.S. at 8-9, 112 S.Ct. at
                 1000.[ 10] Furthermore, it is only a prison official’s subjective
                 deliberate indifference to the substantial risk of serious harm
                 caused by such conditions that gives rise to an Eighth
                 Amendment violation. Farmer, 511 U.S. at 828, 114 S.Ct. at
                 1974 (quotation and citation omitted); Wilson, 501 U.S. at 303,
                 111 S.Ct. at 2327.[ 11]

 Thomas v. Bryant, 614 F.3d 1288, 1306-07 (11th Cir. 2010). “A prisoner bringing a

 deliberate-indifference claim has a steep hill to climb.” Keohane v. Fla. Dept. of Corr.

 Sec’y, 952 F.3d 1257, 1266 (11th Cir. 2020). “To show that a prison official acted with

 deliberate indifference to serious medical needs, a plaintiff must satisfy both an objective

 and a subjective inquiry.” Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004)

 (quoting Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)). First, the plaintiff must

 satisfy the objective component by showing that he had a serious medical need. Goebert

 v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).

                         “A serious medical need is considered ‘one that has
                 been diagnosed by a physician as mandating treatment or
                 one that is so obvious that even a lay person would easily
                 recognize the necessity for a doctor’s attention.’” Id.[ 12 ]
                 (citing Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187
                 (11th Cir. 1994)). In either case, “the medical need must be
                 one that, if left unattended, pos[es] a substantial risk of serious
                 harm.” Id. (citation and internal quotations marks omitted).



        10   Hudson v. McMillian, 503 U.S. 1 (1992).
        11   Wilson v. Seiter, 501 U.S. 294 (1991).
        12   Farrow, 320 F.3d at 1243.
                                                 7
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 8 of 36 PageID 1150



 Brown, 387 F.3d at 1351. Next, the plaintiff must satisfy the subjective component, which

 requires the plaintiff to “allege that the prison official, at a minimum, acted with a state of

 mind that constituted deliberate indifference.” Richardson v. Johnson, 598 F.3d 734, 737

 (11th Cir. 2010) (per curiam) (describing the three components of deliberate indifference

 as “(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

 conduct that is more than mere negligence.”) (citing Farrow, 320 F.3d at 1245); Lane v.

 Philbin, 835 F.3d 1302, 1308 (11th Cir. 2016) (setting forth the three components) (citing

 Farrow, 320 F.3d at 1245).

                         [T]he Supreme Court established that “deliberate
                 indifference” entails more than mere negligence. Estelle,[ 13]
                 429 U.S. at 106, 97 S.Ct. 285; Farmer, 511 U.S. at 835, 114
                 S.Ct. 1970. The Supreme Court clarified the “deliberate
                 indifference” standard in Farmer by holding that a prison
                 official cannot be found deliberately indifferent under the
                 Eighth Amendment “unless the official knows of and
                 disregards an excessive risk to inmate health or safety; the
                 official must both be aware of facts from which the inference
                 could be drawn that a substantial risk of serious harm exists,
                 and he must also draw the inference.” Farmer, 511 U.S. at
                 837, 114 S.Ct. 1970 (emphasis added). In interpreting Farmer
                 and Estelle, this Court explained in McElligott that “deliberate
                 indifference has three components: (1) subjective knowledge
                 of a risk of serious harm; (2) disregard of that risk; (3) by
                 conduct that is more than mere negligence.” McElligott, [ 14]
                 182 F.3d at 1255; Taylor,[ 15] 221 F.3d at 1258 (stating that
                 defendant must have subjective awareness of an “objectively
                 serious need” and that his response must constitute “an
                 objectively insufficient response to that need”).



        13   Estelle v. Gamble, 429 U.S. 97 (1976).
        14   McElligott v. Foley, 182 F.3d 1248 (11th Cir. 1999).
        15   Taylor v. Adams, 221 F.3d 1254 (11th Cir. 2000).

                                                8
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 9 of 36 PageID 1151



 Farrow, 320 F.3d at 1245-46. Notably, the Supreme Court has stated that a plaintiff may

 demonstrate the deliberate indifference of prison officials by showing that they

 intentionally interfered with prescribed treatment or intentionally denied access to medical

 care. See Estelle, 429 U.S. at 104-05.

                                    B. Qualified Immunity

        The Eleventh Circuit has stated:

                       The qualified-immunity defense reflects an effort to
               balance “the need to hold public officials accountable when
               they exercise power irresponsibly and the need to shield
               officials from harassment, distraction, and liability when they
               perform their duties reasonably.” Pearson v. Callahan, 555
               U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). The
               doctrine resolves this balance by protecting government
               officials engaged in discretionary functions and sued in their
               individual capacities unless they violate “clearly established
               federal statutory or constitutional rights of which a reasonable
               person would have known.” Keating v. City of Miami, 598 F.3d
               753, 762 (11th Cir. 2010) (quotation marks and brackets
               omitted).

                      As a result, qualified immunity shields from liability “all
               but the plainly incompetent or one who is knowingly violating
               the federal law.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th
               Cir. 2002). But the doctrine’s protections do not extend to one
               who “knew or reasonably should have known that the action
               he took within his sphere of official responsibility would violate
               the constitutional rights of the [plaintiff].” Harlow v. Fitzgerald,
               457 U.S. 800, 815, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)
               (internal quotation marks and alteration omitted).

                      To invoke qualified immunity, a public official must first
               demonstrate that he was acting within the scope of his or her
               discretionary authority. Maddox v. Stephens, 727 F.3d 1109,
               1120 (11th Cir. 2013). As we have explained the term
               “discretionary authority,” it “include[s] all actions of a
               governmental official that (1) were undertaken pursuant to the
               performance of his duties, and (2) were within the scope of his
               authority.” Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir. 1994)

                                                9
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 10 of 36 PageID 1152



              (internal quotation marks omitted). Here, it is clear that
              Defendant Officers satisfied this requirement, as they
              engaged in all of the challenged actions while on duty as
              police officers conducting investigative and seizure functions.

                       Because Defendant Officers have established that they
              were acting within the scope of their discretionary authority,
              the burden shifts to [plaintiff] to demonstrate that qualified
              immunity is inappropriate. See id. To do that, [plaintiff] must
              show that, when viewed in the light most favorable to him, the
              facts demonstrate that Defendant Officers violated [plaintiff's]
              constitutional right and that that right was “clearly established
              ... in light of the specific context of the case, not as a broad
              general proposition[,]” at the time of Defendant officers’
              actions. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151,
              150 L.Ed.2d 272 (2001), overruled in part on other grounds by
              Pearson, 555 U.S. 223, 129 S.Ct. 808. We may decide these
              issues in either order, but, to survive a qualified immunity
              defense, [the plaintiff] must satisfy both showings. Maddox,
              727 F.3d at 1120-21 (citation omitted).

 Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017). The Court has instructed:

              Because § 1983 “requires proof of an affirmative causal
              connection between the official’s acts or omissions and the
              alleged constitutional deprivation,” Zatler v. Wainwright, 802
              F.2d 397, 401 (11th Cir. 1986) (per curiam) (citation omitted),
              each defendant is entitled to an independent qualified
              immunity analysis as it relates to his or her actions and
              omissions. So[,] we must be careful to evaluate a given
              defendant’s qualified immunity claim, considering only the
              actions and omissions in which that particular defendant
              engaged.

 Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018).




                                             10
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 11 of 36 PageID 1153



                                       VI. Analysis 16

                           A. Florida’s Pre-Suit Requirements
                             for a Medical Malpractice Claim

        Defendant Aviles contends that Jean-Denis failed to comply with Florida’s pre-suit

 requirements, and therefore, requests dismissal of Jean-Denis’ claim against him. See

 Aviles Motion at 12. Aviles states that Jean-Denis failed to provide “an expert affidavit of

 a physician in the same specialty,” and therefore there is no legal basis for Jean-Denis to

 assert a negligence claim against Aviles. Id. The Prison Litigation Reform Act requires an

 inmate wishing to challenge prison conditions to first exhaust all available administrative

 remedies before filing an action under 42 U.S.C. § 1983. See 42 U.S.C. § 1997e(a).

 Additionally, as to medical malpractice claims, the Eleventh Circuit has stated:

                       Florida law requires that[,] before filing any claim for
               personal injury or wrongful death arising from medical
               malpractice, the claimant conduct an investigation of the claim
               and send the defendant(s) a notice of intent to sue, along with
               a corroborating opinion by a medical expert. Fla. Stat. §
               766.203(2) (2005). Attorneys must file with the claim a
               certificate of counsel, verifying that they have conducted a
               reasonable investigation and that there is a basis for a good
               faith belief that medical negligence occurred. Fla. Stat. §
               766.104 (2005). The Florida Supreme Court has made clear
               that these requirements are prerequisites to suit, but not
               jurisdictional. Kukral v. Mekras, 679 So.2d 278, 283 (Fla.
               1996). . . .

               Florida law mandates the dismissal of a claim for medical
               malpractice when the pre-suit requirements have not been
               fulfilled. Fla. Stat. § 766.206(2) (2005). . . .



        16For purposes of summary judgment, the Court views the evidence and all
 reasonable inferences therefrom in the light most favorable to Jean-Denis. Thus, the facts
 described in the Court’s analysis may differ from those that ultimately can be proved.

                                             11
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 12 of 36 PageID 1154



 Johnson v. McNeil, 278 F. App’x 866, 871-72 (11th Cir. 2008).

        The first step in the pre-suit investigation process is for the claimant to make a

 reasonable investigation to determine whether there are “grounds for a good faith belief

 that there has been negligence in the care or treatment of the claimant.” Fla. Stat. §

 766.104(1); see Fla. Stat. § 766.203(2); Weaver v. Myers, 229 So.3d 1118, 1121 (Fla.

 2017) (“[B]efore filing a medical negligence action in Florida, a claimant must satisfy

 statutory requirements, which include conducting a presuit investigation process to

 ascertain whether there are reasonable grounds to believe that the defendant medical

 provider was negligent, and that the negligence resulted in injury to the claimant.”). After

 completing this pre-suit investigation and prior to filing a claim, the claimant must notify

 each potential defendant “of intent to initiate litigation for medical malpractice.” Fla. Stat.

 § 766.106(2)(a). The claimant must corroborate his claim with a verified written medical

 expert opinion, which must be furnished to each potential defendant with the notice of

 intent to initiate litigation. See Fla. Stat. § 766.203(2). To the extent Jean-Denis intends

 to bring a medical malpractice claim against Defendant Aviles, he must follow Florida’s

 mandatory pre-suit requirements. Accordingly, Defendant Aviles’ Motion is due to be

 granted as to Jean-Denis’ medical malpractice claim because he failed to comply with

 Florida’s pre-suit requirements.

                      B. Eighth Amendment Deliberate Indifference

         Jean-Denis asserts that Defendants Tate and Aviles violated his Eighth

  Amendment right when Tate deprived him of meals and water while he was housed on

  SHOS, and Aviles denied him proper medical treatment for injuries Jean-Denis sustained


                                               12
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 13 of 36 PageID 1155



  as a result of the nineteen-day starvation and dehydration. Defendants maintain that they

  are entitled to summary judgment as to Jean-Denis’ Eighth Amendment deliberate

  indifference claims against them. Pursuant to 28 U.S.C. § 1746, 17 Defendants Tate and

  Aviles submitted declarations in support of their summary judgment requests. 18 See

  Docs. 76-2, 76-4, Declarations of Joseph Falk (Falk Decl.) and Registered Nurse Kellie

  Caswell (Caswell Decl.). Defendant Tate maintains that he was not on duty in V or T

  dormitory where Jean-Denis was housed from September 16, 2013, through October 4,

  2013. See Doc. 76-1, Internal Movements and Facility Housing Assignment. Assistant

  Warden Falk states in pertinent part:

                       At the request of the Florida Office of the Attorney
               General, I have reviewed the approved Daily Security Rosters
               for Union CI from Monday, September 16, 2013 through
               Friday, October 4, 2013. According to the approved Daily
               Security Roster, Sergeant Wayman Tate was on duty at the
               listed posts on only the following dates and times:

                    a. Hospital Security Sergeant on Wednesday,
               September 18, 2013 6:00 a.m. to 7:00 p.m.; Monday,
               September 23, 2013 6:00 a.m. to 6:00 p.m.; Tuesday,
               September 24, 2013 6:00 a.m. to 6:00 p.m.; Friday,
               September 27, 2013 6:00 a.m. to 6:00 p.m.;

                      b. Housing Sergeant, D Area, on Saturday, September
               28, 2013 6:00 a.m. to 6:00 p.m.; Sunday, September 29, 2013
               6:00 a.m. to 6:00 p.m.; and




        17  A declaration under § 1746 includes the following affirmation: “I declare (or
 certify, verify, or state) under penalty of perjury that the foregoing is true and correct.
 Executed on (date). (Signature).” 28 U.S.C. § 1746(2).
        18Defendant Aviles asserts that he “incorporates … the facts and documents
 referenced” in Defendant Tate’s Motion “as it relates to the timeline of Plaintiff’s treatment
 and access to food and water during his time on SHOS.” Aviles Motion at 6 ¶ 11.
                                            13
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 14 of 36 PageID 1156



                      c. Housing Sergeant, Dorm O on Wednesday, October
               2, 2013 6:00 a.m. to 6:00 p.m.; and Thursday, October 3, 2013
               6:00 a.m. to 6:00 p.m.

 Falk Decl. at 1 (enumeration omitted). Additionally, Nurse Caswell provides a chronology

 relating to Jean-Denis’ assertions concerning food and water deprivation from September

 16, 2013, to October 4, 2013, based on her review of Jean-Denis’ medical records. She

 states in pertinent part:

                      I am aware of the allegations of injury raised by inmate
               Jean-Ewoll Jean-Denis (FDC# J34720) from the above
               referenced case. The case pertains to inmate Jean Denis'
               allegations of being denied food and/or water while housed at
               Union Correctional Institution (“CI”) from September 16, 2013,
               to October 4, 2013. I have reviewed the records for allegations
               of denial of food/water, failure to provide treatment, and side
               effects associated with lack of food/water.

                       I have reviewed the medical records for inmate Jean-
               Ewoll Jean-Denis (FDC# J34720) for the time period at issue
               in this case, which was filed as Medical Record Attachment 1
               and consists of 389 pages.[ 19] It is noted that according to
               FDC procedure, when an inmate refuse[s] nine or more
               consecutive meals, it is considered a hunger strike.

                      On September 1[6], 2013, Jean-Denis claimed a
               mental health emergency due to feeling of cutting, feeling
               suicidal. (Doc. 75-1 at 64-65.) On September 17th, he was
               intent on cutting or swallowing batteries. (Id., at 60-61.) On
               September 17th, lunch was checked on Mental Health Daily
               Nursing Evaluation (for 7am-3pm shift), where Jean-Denis
               ate, there were no incidents, he was cooperative, oriented,
               had normal speech, a pleasant mood, a normal affect, and a
               coherent thought process. (Doc. 75-2 at 53-54.)




        19 Defendants submitted Jean-Denis’ mental health and medical records for the
 relevant time period. Notice of Filing Medical Record Attachment for Motion for Summary
 Judgment (Doc. 75); see Docs. 75-1 through 75-4; 77-2 through 77-6.

                                             14
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 15 of 36 PageID 1157



                     On September 18, 201[3], he ate all of his lunch and
              dinner. (Doc. 75-2 at 47-52.) There were no incidents to report
              and he consumed his lunch and dinner. (Id.) Patient had
              cooperative behavior, was oriented, had good eye contact,
              normal speech, pleasant mood, normal affect, and coherent
              thought process. (Id.) On September 19, 201[3], he ate his
              lunch and all of his dinner where there were no incident[s] to
              report. (Id. at 43-46.)

                     On September 20, 201[3], Jean-D[enis],[ 20 ] refused
              three meals, and initiated a hunger strike. (Id. at 37-42.)
              Throughout the hunger strike, the patient’s vital sign[]s were
              monitored. He is encouraged to eat[,] but is being monitored.
              (Id.) He stated he is refusing to eat because he is having
              stomach problems and nothing is being done. (Id.) On
              September 21st, he refused his meals. (Id. at 33-36.) He had
              no complaints, was resting quietly with eyes closed, and had
              no other incidents noted. (Id.)

                      On September 22, 2013, he refused breakfast and
              dinner, but he ate lunch where [it] is noted on the 7am to 3pm
              shift he ate lunch. (Id. at 27-32.)[ 21]

                      On September 23, 2013, he refused meals, continues
              his hunger strike. (Id. at 23-26.) In the mental health records
              from September 23rd, it is noted that he stated that he wanted
              to buy a razor and wants to starve himself to die. (Doc. 75-1
              at 50.) He is depressed and sad, is trying to get batteries to
              swallow, and has urges to swallow or cut himself with a razor.
              (Id.) Also, on September 23rd, Jean-D[enis] was interviewed,
              stated, “I’m not eating anything,” was educated on meal
              consumption and the consequences of not consuming meals,
              the possibilities of dehydration, offered dinner, and he verbally
              refused, responding, “I’m good.” (Id. at 48.)

                     On September 24, 2013, Jean-D[enis] continued to
              refuse all meals and stated, “I’m not drinking or eating
              anything … If I get peoples [sic] attention they will know what


       20Defendant Tate asserts that Nurse Caswell erred when she referred to Plaintiff
 as Jean-Davis instead of Jean-Denis. See Tate Motion at 4 n.1.
       21 According to the Observation Checklist, Jean-Denis refused breakfast, lunch,
 and dinner on September 22, 2013. See Doc. 75-3 at 44.
                                         15
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 16 of 36 PageID 1158



             I want done and it will be done.” (Id. at 47.) Medical staff
             educated Jean D[enis] on the importance of nutrition. (Id.; see
             Doc. 75-2 at 19-22.)

                    On September 25, 2013, he stated “I want a painless
             death … I tried to drink some water … I told you that I’m
             suicidal.” (Doc. 75-1 at 45-46; see Doc. 75-2 [at] 17-18.) He
             was admitted to Crisis Stabilization Unit (CSU) on September
             25th. (Doc. 75-1 at 4, 8.)

                     On September 26th, brought to clinic because he
             refused to eat for seven days, skin was moist and warm,
             apparently is drinking, Zantac and Antacid ordered, no signs
             of dehydration at that time, advised to continue drinking water
             and to ask for medications anytime. (Id. at 41.) Jean-D[enis]
             inquired, “how low can your blood sugar get?” while he
             continued his hunger strike. (Doc. 75-2 at 11-16.) Jean-
             D[enis] stated that he is “not eating, and wanted to kill himself
             for ‘awhile.’” (Doc. 75-1 at 37.) The mental health provider
             notes that Jean-D[enis] [was] still not eating due to suicidal
             idealities. (Id. at 38.)

                    On September 27, 2013, even though he refused
             meals, Jean-D[enis]' oral glucose was less than 60, so
             diabetes protocol was performed where he was provided
             glucose, raising the blood sugar level to 64 at 15 minutes.
             (Doc. 75-1 at 36; Doc. 75-2 at 3-10.) He stated that he will
             drink water and take a shower. (Id.)

                    On September 28th, he continued his hunger strike.
             (Id. at 1.) On September 29th and 30th, he continued his
             hunger strike. (Doc. 75-1 at 91-100.)

                     On October 1, 2013, Jean-D[enis] continues hunger
             strike, is yelling about blanket complain[t]s about officers, has
             his door window covered with paper, eventually removes
             paper with much coaxing, his skin is dry and flaky, refused
             liquid glucose, mucus membranes pink and moist, and blood
             sugar is 61. (Doc. 75-1 at 35, 85-90.)

                    On October 2nd, he continues hunger strike, wants to
             die. (Id. at 25-28, 79-84.) Nurse requests him to respond
             during rounds, it agitates him somewhat, dry flaky skin is
             noted. (Id.) He refused psych and medical meds. (Id.) An

                                            16
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 17 of 36 PageID 1159



             order was written to use force if necessary to bring him out for
             evaluation and to use force to take to Urgent Care for IV fluids,
             lab, blood sugar 47. (Id.) He refused care in Urgent Care. Two
             physicians discussed the issue with Jean-D[enis], and he still
             refused, was making a decision, and was not psychotic. (Id.)
             At that time, he consumed two coffee cakes.[ 22] (Id.)

                    On October 3, 2013, unresponsive, hunger strike, eyes
             blinking, refused oral intake, oral glucose given. (Doc. 75-1 at
             15-20, 71-78.) He stated to nurse, “I’m ok.” (Id.) On October
             4th, Jean-D[enis] was taken to Urgent Care. (Id. at 3-14.)

                    After reviewing all of the records there is no evidence
             that Jean-D[enis] was denied water on one day within the
             period of review.

                    After reviewing the medical records, there appears to
             only be a record of dehydration and low blood sugar
             associated with lack of food and water. The details of Jean-
             D[enis]’ allegations of potential side effects are as follows.

                   Dehydration: There is documentation that the Plaintiff
             had dry and flaky skin during the time of his Hunger Strike.

                    Low blood sugar: He had low blood sugar on October
             2nd, where he refused glucagon, it was monitored and his vital
             signs were stable, he was stable, he was coherent, he was
             taken to Urgent Care on October 3rd, where he was treated
             with IV fluids, and was provided with oral glucose. There was
             also a record of low blood sugar at the Reception and Medical
             Center on October 4th.

                   Low blood pressure: There is no documentation of low
             blood pressure.

                    Fainting: There is a note from September 20, 2013,
             where Jean-D[enis] alleges that he passed out but there are
             no injuries recorded or noted.

                   Vomiting[:] There is no documentation that the Plaintiff
             vomited during this time frame.


       22 According to a medical record, Jean-Denis may have eaten coffee cake on the
 morning of October 2, 2013, or “maybe not.” Doc. 75-1 at 25 (emphasis added).
                                           17
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 18 of 36 PageID 1160




                       Stomach pain: Prior to the dates for review, the Plaintiff
               complained of stomach pain on September 5, 2013. (Doc. 75-
               2 at 55.) He was assessed and had normal bowel sounds,
               vital signs were within normal limits and his stool guaiac was
               negative. (Id.)

                      Internal bleeding: After the dates for review, on
               December 23, 2013, Jean-D[enis] was seen for abdominal
               pain. (Doc. 75-4 at 15-16.) He complained that he had blood
               in stool. (Id.) His vital signs were within normal limits, his
               bowel sounds were present. (Id.) It is noted in the record that
               he has a history of swallowing hard and sharp objects (i.e.,
               batteries and razor blades). (Id.) On January 7, 2014, he was
               seen at RMC in the Chronic Illness Clinic (CIC) for his
               “stomach.” (Id.) He was diagnosed with gastritis and was
               given medications. (Id.)

 Caswell Decl. at 1-4 (enumeration omitted).

         In opposing Defendants’ Motions, Jean-Denis submitted his own declarations. See

 P. Exs., Docs. 93-1, Declaration Supporting His Response to Defendant Tate’s Motion

 for Summary Judgment (Jean-Denis Decl.); 94-2, Declaration Supporting His Response

 to Defendant Aviles’ Motion for Final Summary Judgment (Jean-Denis 2nd Decl.).

 Additionally, he submitted the declaration of an inmate who was confined in a UCI mental

 health unit in 2006, 2007, and 2013. See Doc. 93-2, Declaration of Michael Noel (Noel

 Decl.). He also submitted Defendant Aviles’ responses to his Second Set of

 Interrogatories. See Doc. 94-1. In a declaration, Jean-Denis describes the SHOS

 conditions he experienced from September 16th, through October 4, 2013, in pertinent

 part:

               Before and at all times relevant to my civil rights complaint,
               the Union Correctional Institution’s Crisis Stabilization and
               Transitional Care Units had an unofficial policy of, among
               several abuses, beating and starving prisoner-patients who

                                              18
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 19 of 36 PageID 1161



                were on self-harm observation status (“SHOS”) there, as cruel
                tactics to force such patients off SHOS.

                In the broad majority of such cases, the starved prisoner-
                patients were untruthfully reported as refusing their meals
                and/or as being on hunger-strikes by staff.

                I was on SHOS in the afore-mentioned units from September
                16, 2013 through and including October 4, 2013. During that
                time period, Tate and a group of other officials literally
                deprived me of all meals, due to no fault of my own.

                At one point during the said period I was even deprived of
                running water, on information and belief, in order to render me
                unable to drink.

                Based on the information I was given by various medical staff,
                e.g., Advanced Registered Nurse Practitioner Marsha
                Nichols, the starvation in question caused me the injuries I
                reported on pages 5(b)- 5(c) of my civil rights complaint.[ 23]

                Santa Rosa Correctional Institution (“C.I.”) and Charlotte C.I.
                staff have lost much of my personal properties, including a
                copy of an incident report written by Sergeant Robinson
                pertaining to my supposed refusals of all meals on September
                20th, 21st, and 22nd, 2013. (I received the said copy from
                Tate’s attorney, and it was filed with the Court (supposedly) to
                support Tate’s Motion for Summary Judgment.)[ 24]

                Though Robinson, who was previously a Defendant in this
                case, wrote that I did not eat anything on the above-
                referenced dates, Nurse Kellie Caswell, who is Tate’s witness
                in this case, testified under oath that I ate dinner on
                September 22, 2013. (Doc. 76 at 4.)[ 25]

                This is not the only inaccuracy in Caswell’s testimony. In fact,
                Caswell and Tate’s testimonies are so inconsistent, the Court
                shouldn’t accept such testimonies (as credible).


       23   See Complaint at 7-8.
       24   See Doc. 76-6 at 1.
       25   See Caswell Decl. at 2 (citing Doc. 75-2 at 27-32).
                                             19
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 20 of 36 PageID 1162




               Both Tate and Aviles, to date, have refused to produce for
               inspection and copying discoverable materials I timely
               requested since the beginning of discovery.

 Jean-Denis Decl. at 2-4 (enumeration and capitalization omitted). Inmate Noel provides

 the following account of his confinement in a UCI mental unit, stating in pertinent part:

               I was confined in the mental health settings at the Union
               Correctional Institution (UCI), which is a state prison in
               Florida, in 2006, 2007, and 2013. During the times of my
               confinement at UCI, the guards there had an unofficial policy
               of, among other abuses, beating, starving, and verbally
               degrading the prisoner-patients, who were on self-harm
               ob[s]ervation status (SHOS) there as a cruel tactic to force the
               said patients off SHOS.

               The guards at UCI’s mental health settings have often beaten,
               starved, and/or verbally abused inmate-patients who were not
               on SHOS as well, when said inmates have done and/or said
               things the guards disliked, even when what the said inmates
               have done and/or said were not against prison rules or the
               law.

 Noel Decl. at 2-3 (enumeration omitted). In a declaration opposing the Defendant Aviles’

 Motion, Jean-Denis states in pertinent part:

               I have been treated, though inadequately, for the injuries I
               have alleged in my civil rights complaint since 2013. There are
               plenty of documentations in my medical and mental health
               records reflecting such treatments.

 Jean-Denis 2nd Decl. at 2 (enumeration omitted).

        At deposition, Jean-Denis testified that he was assigned to SHOS in V dormitory,

 a transitional-care inpatient psych unit, where he was “very distressed” with suicidal

 thoughts. Doc. 76-3, Videotaped Deposition of Jean-Ewoll Jean-Denis (P. Depo.) at 11.

 He described an “unofficial policy” where the guards used starvation of the SHOS


                                             20
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 21 of 36 PageID 1163



 prisoner-patients as a “tactic” to “force” inmates off SHOS because the guards felt

 overburdened with inmate-observation checks every fifteen minutes instead of their

 regular rounds every thirty minutes. See id. at 13-15; Jean-Denis Decl. at 2; Complaint at

 7; see also Noel Decl. Jean-Denis states that, in “the broad majority” of situations, “the

 starved prisoner-patients were untruthfully reported as refusing their meals and/or as

 being on hunger-strikes by staff.” Jean-Denis Decl. at 2. At deposition, Jean-Denis

 proclaimed that he “never refused any meals.” P. Depo. at 38. He asserted that UCI

 guards deprived him of food for nineteen days. See id. at 35. According to Jean-Denis,

 the SHOS guards provided him with empty food trays, resulting in his thirty-pound weight

 loss. See id. at 22, 26, 28-31. As to water deprivation, Jean-Denis testified that the water

 from the cell sink (from which he drank) was turned off once for “at least 24 hours.” Id. at

 32-33. He surmised that “they” turned off the sink water to punish him. Id. at 34; Jean-

 Denis Decl. at 2-3 (“At one point during the said period I was even deprived of running

 water, on information and belief, in order to render me unable to drink.”).

        According to Jean-Denis, the nurses who attended to his medical needs provided

 him with proper medical care. See P. Depo. at 49. He claimed that Defendant Aviles saw

 the nurses’ reports and should have transferred him for urgent medical care in a timely

 manner. See id. at 44-49, 52-53, 65. He testified that he asked Aviles to send him for

 urgent care “shortly” before his transfer to RMC. See id. at 53. Defendants submitted

 Jean-Denis’ mental health and medical records in support of their assertions that mental

 health and medical professionals treated Jean-Denis throughout his self-declared hunger

 strike. In his declaration opposing Defendant Aviles’ Motion, Jean-Denis states: “There


                                             21
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 22 of 36 PageID 1164



 are plenty of documentations in my medical and mental health records reflecting such

 treatments.” Jean-Denis 2nd Decl. at 2; see Response II at 10-11 (“Plaintiff’s medical

 records ... are replete with documentations of medical staff’s past and ongoing treatments

 of Plaintiff for injuries he alleged in his civil rights complaint.”).

        The chronology of events on which Jean-Denis bases his Eighth Amendment

 deliberate indifference claims against Defendants Tate and Aviles is as follows. According

 to Florida Department of Corrections (FDOC) mental health records, Jean-Denis

 experienced severe depression and religious hallucinations on September 16, 2013, for

 which the medical staff changed his medications and returned him to his cell. See Doc.

 75-1 at 64-65. On September 17, 2013, he declared a mental health emergency due to

 hearing voices and experiencing suicidal ideations. See id. at 60-62. According to an

 FDOC Office of Health Services Mental Health Daily Nursing Evaluation (MHE) and

 Observation Checklist (OC), Jean-Denis had consumed a meal with fluids and was

 cooperative and coherent that day. See Docs. 75-2 at 53-54; 75-3 at 49. Additionally,

 MHE and OC reports reflect that Jean-Denis ate 100% of his lunch and dinner and

 appeared cooperative and oriented on September 18th and 19th. See Docs. 75-2 at 43-

 52; 75-3 at 48.

        Jean-Denis complained on Friday, September 20th, that he had not eaten anything

 for the past several days, and that his refusal to consume food was due to “stomach

 problems.” Docs. 75-2 at 41 (stating he had not eaten since Monday); 75-1 at 54-55

 (stating he had not consumed any food since Tuesday). That same day, he refused

 breakfast, lunch, and dinner as well as fluids. See Docs. 75-2 at 37-42; 75-3 at 46. Nurse


                                                 22
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 23 of 36 PageID 1165



 Polingo noted that Jean-Denis’ refusal to eat was related to his stomach issues, for which

 he needed to see a medical doctor. See Doc. 75-2 at 42. The staff observed Jean-Denis

 every fifteen minutes and documented his behavior with a “code explanation.” 26 Doc. 75-

 3 at 46. Additionally, the nursing staff encouraged him to eat and monitored his physical

 and mental well-being. See Doc. 75-2 at 37-42. Jean-Denis refused all meals on

 September 21st. See Docs. 75-2 at 33-36; 75-3 at 45. According to the MHE report for

 that day, Jean-Denis “usually” consumed 100% of his daily meals, “but [was on a] hunger

 strike.” See Doc. 75-2 at 34. According to an OC report, Jean-Denis refused all meals on

 September 22nd. 27 See Doc. 75-3 at 44. That same day, Sergeant Robinson wrote an

 Incident Report concerning the nine consecutively-missed meals. He reported in pertinent

 part:

               At approximately 2300 hours on September 22, 2013 while
               assigned as V Dorm Housing Sergeant, I was reviewing the
               DC6-229, Daily Record of Special Housing, when I noticed
               that Inmate JEAN-DENIS, Jean-Ewoll DC #J34720 housed
               in V2-101 had refused the last nine consecutive meals. [ 28]
               Inmate JEAN-DENIS missed all meals between
               September 20, 2013 through September 22, 2013. LPN
               Kirschner offered Inmate JEAN-DENIS a medical assessment
               to which he refused. This incident was referred to the Shift
               Supervisor for further disposition.


         26If a corrections officer observed behavioral codes 1 (beating on door/wall), 2
 (yelling or screaming), or 3 (crying), the FDOC protocol required that the officer
 immediately notify health care staff. See Doc. 75-3 at 46.
         27According to the September 22nd MHE report, Jean-Denis ate lunch. See 75-2
 at 30; see also Caswell Decl. at 2. Notably, Jean-Denis points out the inconsistent reports,
 see Jean-Denis Decl. at 3, and maintains that he did not eat for nineteen days, see P.
 Depo. at 35.
         28 According to Nurse Caswell, when an inmate refuses nine or more consecutive
 meals, it is considered a hunger strike. See Caswell Decl.
                                             23
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 24 of 36 PageID 1166




 Doc. 76-6 at 1 (emphasis added). In his declaration, Jean-Denis is skeptical of the factual

 accuracy of Sergeant Robinson’s Incident Report. See Jean-Denis Decl. at 3. At

 deposition, he maintained that guards lied when they said he refused meals. See P. Depo.

 at 37-39. As a result of Robinson’s Incident Report, Lieutenant Kevin Adkins attempted

 to interview Jean-Denis that same day. He stated in pertinent part:

              I attempted to interview Inmate JEAN-DENIS concerning his
              refusal of the nine meals to which he refused to make a
              statement. Inmate JEAN-DENIS will be referred to Mental
              Health[.] [I]t should be noted that he is currently on SHOS.
              Duty Warden Colonel K. Box was notified on this incident.
              EAC Duty Scareno was notified at approximately 0010 hours.
              A copy of the DC6-229 Is attached. MINS entry #515456 was
              initiated and is attached. This incident was referred to the
              Chief of Security for further disposition.

 Id. Duty Warden Colonel K. Box reviewed the Incident Report and referred the incident to

 the medical and mental health departments with a copy to Defendant Aviles. See id. On

 September 23rd, Warden Andrews stated that the medical department would “attempt” to

 have Jean-Denis drink a protein shake. See id. The nurses documented that the “plan”

 was to keep Jean-Denis in SHOS and monitor his behavior and wellness with fifteen-

 minute-interval observation checks. See Doc. 75-2 at 27-32.

       According to FDOC medical records, Jean-Denis refused all meals on September

 23rd. See Docs. 75-2 at 23-28; 75-3 at 43. The nursing staff referred him to the crisis

 stabilization unit (CSU), stating Jean-Denis “continues on [a] hunger strike.” Doc. 75-2 at

 24. According to mental health records, Jean-Denis wanted to starve himself to death and

 experienced urges to swallow batteries or cut himself with a razor. See Doc. 75-1 at 50,

 52. The nursing staff educated him on the importance of eating meals and drinking fluids

                                             24
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 25 of 36 PageID 1167



 as well as the negative consequences of non-consumption and dehydration. See id. at

 48. The medical records reflect that he refused meals on September 24th, see Docs. 75-

 2 at 19-22; 75-3 at 42, and told the nursing staff that he was “not drinking or eating

 anything,” Doc. 75-1 at 47. He advised the staff that his refusal to eat would “get peoples[’]

 attention,” and then “they will know what [he] want[s] done and it will be done.” Id. Nurse

 Taylor educated him on the importance of nutrition. See id.

        On September 25th, Jean-Denis refused all meals, see Docs. 75-2 at 17-18; 75-3

 at 41, and proclaimed: “I want a painless death. I tried to drink some water. I told you that

 I’m suicidal,” Doc. 75-1 at 45. A mental health counselor documented that Jean-Denis

 had missed “17 of 17 meals,” and therefore needed to “remain on SHOS status” for close

 monitoring. Id. at 46. After trying to persuade Jean-Denis to eat and drink, Felix Vega,

 M.D., a staff psychiatrist, stated that Jean-Denis was aware of the negative

 consequences associated with a hunger strike. See id. at 47.

        On September 26th, Jean-Denis proclaimed that he was not eating, and wanted

 to kill himself for “awhile.” Doc. 75-1 at 37. He was examined in the clinic to assess his

 physical and mental wellness as a result of missing “21 meals” due to his refusal to eat

 for “7 days.” Id. at 40-41. There were no signs of dehydration, and staff advised him to

 continue to drink water and take medications. See id. at 41. He asked the nurse: “how

 low can your blood sugar get?” Doc. 75-2 at 11. On September 27th, Corrections Officer

 Peugh reported the following incident:

               At approximately 0627 hours on Friday, September 27, 2013,
               while assigned as V Dorm Housing Officer, I was conducting
               my pick-up in V Dormitory on quad 2. As I approached cell V2-
               101, which houses Inmate JEAN-DENIS, Jean-Ewoll, DC

                                              25
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 26 of 36 PageID 1168



                  #J34720, I observed the Inmate JEAN-DENIS was
                  unresponsive. I made several attempts to gain a response
                  from Inmate JEAN-DENIS, to no avail. I initiated ICS
                  emergency protocol. Lieutenant J. Cox, CO Nicholas Gay,
                  Sergeant Perry Randall, and CO Chad Hope responded. This
                  incident was referred to the Shift Supervisor.

 Doc. 76-7 at 1. Shift Supervisor Lieutenant J. Cox stated in pertinent part:

                  I responded to the front of cell V2-101 in V dormitory. At
                  approximately 0632 hours, with adequate staff present, and
                  under my supervision, the cell door was breached. Officer
                  Nicholas Gay entered the cell with the shield as a
                  precautionary safety measure. Security staff entered the cell
                  and Inmate JEAN-DENIS remained unresponsive. Inmate
                  JEAN-DENIS was restrained and escorted to the V Dorm
                  Medical Treatment room via wheelchair where he was
                  assessed and treated by Nurse Michael Tunsil, LPN.[ 29] At
                  approximately 0720 hours, Inmate JEAN-DENIS was returned
                  to his assigned cell without incident. It should be noted that at
                  no time was force used.

 Id. The medical staff followed the FDOC diabetes protocol and gave Jean-Denis a shot

 of glucagon, 30 which promptly raised his blood sugar level to 64. See Docs. 75-1 at 36;

 75-2 at 7. According to the medical record, Jean-Denis stated that he would drink water

 and take a shower. See Doc. 75-1 at 36. Nurse Hall referred him to CSU and waited for

 approval. See Doc. 75-2 at 4. The medical and mental health staff closely monitored Jean-

 Denis from September 28th through 30th. See Docs. 75-1 at 91-100; 75-2 at 1-2; 75-3 at

 36-38.




          29   See Doc. 75-1 at 36.
          30
           See Doc. 75-1 at 36 (“Due to [Jean-Denis’] refusal to take anything by mouth,
 [the nurse] gave [him] a shot of glucagon.”).
                                             26
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 27 of 36 PageID 1169



       Defendant Tate asserts that Jean-Denis admitted in a September 29th formal

 grievance that he had been on a “hunger strike” since September 17th. See Tate Motion

 at 7, 13. Jean-Denis discounts use of the “hunger strike” terminology, and maintains that

 another inmate submitted the grievance on his behalf. See Response at 3-4. He states:

              Tate claimed that Plaintiff was on a hunger strike. Such
              amounts to a genuine dispute. (It is true that no one reported
              ‘starvation’ in their medical, psychiatric, and/or security
              entries. This, however, is a no-brainer. Not only (culpable)
              staff have control of what goes in a prisoner’s records, or files,
              but also said staff work in collusion. In fact, “We Never Walk
              Alone” is a well-known saying among the personnel of the
              Florida’s penal system. Hence, of course, correctional staff
              and contractors will often cover each other’s malfeasance,
              especially when a hierarchical supervisor is involved and at
              fault, or when doing what is right amounts to a conflict of
              interests. In addition, another prisoner, of his own free will,
              filed a grievance on Plaintiff’s behalf – without Plaintiff’s
              consent – and also repeated the phrase ‘hunger strike,’
              possibly due to his being misled by staff’s
              misinformation.)

 Response at 3-4 (emphasis added). The facts in the formal grievance are as follows:

                     This is a grievance of an “Emergency” and it is being
              submitted bypassing the informal grievance level due to the
              urgency of the actions needed to alleviate the conditions
              giving rise to this emergency. If I am compelled to address this
              matter via an informal grievance, I may be dead or my kidneys
              may be damaged in an irreversible manner because the
              Respondent is permitted 10 days to act on that level. Because
              this matter cannot wait even a few days, an emergency
              grievance is the appropriate avenue for relief. To support my
              position, I allege the following:

                      Because I have been on [a] hunger strike since
              Sept. 17, 2013, most of the security officers are upset with me
              because it is causing them unwanted work. So[,] on or about
              September 28, 2013[,] one of the officers or housing
              supervisor turned off my sink and toilet water to punish and
              retaliate against me and it has been off since. Consequently,

                                             27
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 28 of 36 PageID 1170



              I have not been able to drink any water since yesterday and I
              don’t know when they plan to turn it back on, which they have
              refused to do thus far. Since I am being prevented from
              drinking water against my will, there is a great likelihood that
              serious or irreparable harm can result to my health or life
              within a few days, especially in combination with the fact that
              I have not eaten in twelve days.

                      I am being denied a basic necessity of life with the
              depriva[tion] of drinking water against my will. Said actions are
              in violation of my 8th Amendment right to be free from cruel
              and unusual punishment.

                      To conclude, I request that immediate actions be taken
              to alleviate the conditions giving rise to this emergency.

 Doc. 76-5 at 2 (emphasis added). On October 2nd, S. Androlevich and Warden Diane

 Andrews determined that the grievance was not an emergency, stating in pertinent part:

              Investigation into your complaint reflects that you have not
              filed this DC1-303 according to Chapter 33-103.014(1)(f)&(g).
              Grievances of those matters which, if disposed of according
              to the regular time frames, would subject the Inmate to
              substantial risk of personal injury or cause other serious and
              irreparable harm to the inmate, is the definition of an
              Emergency Grievance, per Chapter 33-103.002(4). You have
              not shown that this would occur in the direct filing of this
              Grievance. Sergeant Trent, V dorm Sergeant[,] was
              contacted and advised that you do have water in your cell
              and your toilet does flush. If you feel you need medical
              attention, contact the institutional medical department
              via the sick call/emergency process. If you are within the
              time frames for doing such, you may resubmit your appeal
              utilizing the Informal Grievance Process first. If you are not
              satisfied with that response, you will have (15) days in which
              to file a Formal Grievance. Be sure to attach a copy of the
              Informal Grievance with the response when you file. Based on
              the foregoing, this grievance is returned without disposition.

 Id. at 1 (emphasis added).




                                             28
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 29 of 36 PageID 1171



        According to FDOC records, Jean-Denis continued his hunger strike, yelled, and

 complained about corrections officers on October 1st. See Doc. 75-1 at 30-33, 85-88. Dr.

 Springer, a psychiatrist, admitted Jean-Denis to CSU on or about October 1st, see id. at

 2, 88, due to “persistent depression,” gastrointestinal “distress,” and hunger-strike issues,

 id. at 3. On October 2nd, Jean-Denis stated he “wanted to die,” and refused meals,

 medications, and urgent care treatment. Doc. 75-1 at 24-25, 79, 81. When a nurse

 requested that Jean-Denis respond during observation rounds, Jean-Denis became

 agitated. See id. at 79-80. The medical staff instructed Jean-Denis that his multi-day

 hunger strike “could cause a decline in health or death,” especially if he refused their

 urgent-care-treatment recommendation Id. at 24-25. At noon, Jean-Denis refused Ensure

 and stated, “I’m good, please just leave me alone.” Id. at 23. According to the medical

 records, Defendant Aviles evaluated Jean-Denis at 12:35 p.m. See id. at 23. The medical

 staff consulted with another physician who agreed that Jean-Denis was not a candidate

 for a mental health treatment facility. See id. at 22-23. They determined that he needed

 “close observation.” See id. at 23. On October 3rd, Jean-Denis had declined and did not

 want to respond when medical staff checked on him. See id. at 15-20, 71-78. He told the

 nursing staff that he was “okay.” Id. at 77. On the morning of October 4th, Jean-Denis

 drank one-half of a can of Ensure, and was transferred to RMC for urgent care treatment

 that afternoon. See id. at 9-14.

        Given the evidence submitted by Defendants, the Court finds they have met their

 initial burden of showing, by reference to the declarations and Jean-Denis’ deposition

 testimony, that Defendants Tate and Aviles’ conduct did not violate Jean-Denis’ federal


                                              29
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 30 of 36 PageID 1172



 constitutional rights. Thus, Jean-Denis is required to present evidence to show that there

 is a genuine issue for trial. This, he has not done. If this case were to proceed to trial,

 Jean-Denis would have only his testimony to support his claims, 31 and his testimony does

 not refute Defendants’ medical and mental health evidence. Indeed, the exhibits

 submitted by Defendants support their position that they performed their duties in such a

 manner that was not violative of Jean-Denis’ federal constitutional rights.

        In his Complaint and declaration, Jean-Denis maintains that a group of prison

 officials, including Tate, deprived him of meals from September 16th through October 4,

 2013. See Jean-Denis Decl. at 2; Complaint at 7. According to FDOC internal movement

 records, Jean-Denis was housed in V and T dormitories from September 16, 2013,

 through October 4, 2013, until the FDOC transferred him to the Reception and Medical

 Center (RMC) on October 5, 2013. See Docs. 76-1; P. Depo. at 11; see also Complaint

 at 7. According to Warden Falk, Defendant Tate was not on duty in V or T dormitory during

 the relevant time period, but instead was assigned to other areas in the facility. See Falk

 Decl.at 1. Nevertheless, at deposition, Jean-Denis asserted that Tate worked the day shift

 and came to his cell “quite a few times” during the relevant time period. See P. Depo. at

 17, 63-64, 68-69. However, Jean-Denis did not recall Tate making any comments to him

 about food or non-consumption. See P. Depo. at 17. Additionally, he testified Tate “was

 on duty during more than one rotation.” Id. at 68. He maintained that Tate “knew what




        31 Inmate Noel neither provided evidence that Defendant Tate starved Jean-Denis
 nor that Defendant Aviles denied Jean-Denis urgent medical care. See Noel Decl.

                                             30
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 31 of 36 PageID 1173



 was going on” and “could have made a difference” if he had reported the starvation that

 Jean-Denis experienced while in SHOS. Id. at 62.

       Assuming Defendant Tate knew that Jean-Denis had not eaten when he stopped

 by Jean-Denis’ SHOS cell, see id. at 63, Jean-Denis has not shown that Tate was

 deliberately indifferent to Jean-Denis’ medical and/or mental needs. Jean-Denis asserts

 that Tate should have reported that Jean-Denis was the victim of the starvation tactics by

 guards. Notably, Jean-Denis neither accused Tate of providing him with an empty tray

 nor coercing other guards to starve him. Indeed, FDOC officials had documented Jean-

 Denis’ suicidal ideations as early as September 16, 2013, as well as his physical and

 mental issues relating to the lack of food on or about September 20, 2013. Medical

 professionals, including Drs. Springer, Vega, Ward, and Pages, as well as nurses and

 mental health clinicians closely monitored and documented Jean-Denis’ behavior and

 wellness on a daily basis throughout the relevant time period. See Docs. 75-1; 75-2; 75-

 3. Corrections officers, such as Tate, undoubtedly are responsible for ensuring that

 inmates under their supervision are safe and secure, however, it is ultimately the medical

 professionals who monitor an inmate’s mental and physical wellness, especially during a

 period of time when an inmate, such as Jean-Denis, battled suicidal ideations. 32 As to

 Jean-Denis’ assertion that he was without water in his cell for twenty-four hours, he



       32  To the extent Jean-Denis asserts that Defendant Tate failed to intervene to stop
 the officers’ starvation tactics, see P. Depo. at 62; Complaint at 5, he neither provides
 facts suggesting that Tate was in a position to intervene and failed to do so nor that Tate
 could have prevented the officers’ alleged abuses. See Keating v. City of Miami, 598 F.3d
 753, 764 (11th Cir. 2010); see also Fils v. City of Aventura, 647 F.3d 1272, 1290 n.21
 (11th Cir. 2011); Brown v. City of Huntsville, 608 F.3d 724, 740 n.25 (11th Cir. 2010).

                                             31
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 32 of 36 PageID 1174



 testified that Tate was the one who responded to his complaint. According to Jean-Denis,

 Tate came to his cell door, and advised him to test the flow, at which time the water from

 the sink worked. See P. Depo. at 33. Given Jean-Denis’ factual account, Tate’s response

 was neither an “objectively insufficient response to that need” nor one that would cause

 Jean-Denis to suffer a health risk. Farrow, 320 F.3d at 1245-46.

        Next, Jean-Denis asserts that Defendant Aviles denied him proper medical care.

 He testified that Aviles ignored the nurses’ reports, see P. Depo. at 45, and failed to

 provide “urgent care in a timely fashion,” id. at 47. He explained that the nurses were

 treating him, but Aviles should have provided “urgent care” or transferred him to an

 outside facility. Id. at 49, 52-53. The medical records reflect, and Jean-Denis agrees, that

 medical and mental health professionals treated him during the relevant time period. See

 Docs. 75-1; 75-2; 75-3. Nevertheless, Jean-Denis explains the level of care he expected

 from Aviles, stating in pertinent part:

                 Now, it can be proven that as early as the morning of
                 September 21, 2013, Aviles was aware of Plaintiff’s serious
                 medical needs deriving from his “hunger strike.” See Doc. 75-
                 1 at 53. Aviles stated under oath that he has been practicing
                 medicine in the State of Florida for over forty (40) years.[ 33]
                 Therefore, it is safe to infer that a medical doctor with so much
                 experience, i.e., Aviles, would have recognized Plaintiff’s
                 then-conditions (in light of the related existing reports)
                 constitute serious medical needs, especially when his
                 colleagues and/or fellow multidisciplinary services team
                 members, which included Dr. Vega, and with whom Aviles
                 regularly conferred, as required by regulations, have
                 recognized so. However, though Plaintiff was in need of I.V.s,
                 among other things, which he could not receive at UCI’s V
                 dormitory, by September 25, 2013 (a fact that the record
                 evidence proves that Aviles knew as well), and Aviles did not


        33   See Doc. 94-1 at 1.
                                                32
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 33 of 36 PageID 1175



              order Plaintiff’s transfer to UCI’s urgent care unit, which, at the
              time, was the only place Plaintiff could have received an I.V.
              and certain other specific treatments not provided in the afore-
              mentioned dormitory, until October 1, 2013. On information
              and belief, such misconduct is also in violation of the
              directives of the Health Services Bulletin (“HSB”) which Aviles
              should have followed in the case at bar, as per his contract
              with his employer at the time. As such, the record evidence
              that is now before the Court clearly shows that Aviles knew of
              and disregarded an excessive risk to Plaintiff’s health (by
              virtue of his then-medical conditions, which could have led to
              his demise) for, at least, an entire week.

 Response II at 9-10 (footnote omitted).

       In the Complaint, Jean-Denis asserts that he “was clearly in need of a physician’s

 attention” after several days of starvation. Complaint at 6. According to the medical

 records, Drs. Springer, Vega, Ward, and Pages oversaw Jean-Denis’ medical and mental

 health care, as he battled his physical ailments associated with missed meals as well as

 suicidal tendencies. See Docs. 75-1 at 29, 30, 35, 40, 44, 47, 52. It is undisputed that

 Aviles was aware of Jean-Denis’ declining mental and physical health on or about

 September 21, 2020. See Response at 9 (citing Doc. 75-1 at 53). Additionally, Sergeant

 Robinson provided Aviles with a copy of the September 22nd Incident Report that had

 documented Jean-Denis’ nine consecutively-missed meals from September 20th through

 22nd. See Doc. 76-6 at 1. When Jean-Denis became uncooperative and refused

 medications on October 2nd, Dr. Springer spoke with Aviles about a transfer from CSU

 to an urgent care facility. See Doc. 75-1 at 25. That same day, Dr. Aviles evaluated Jean-

 Denis, at which time Jean-Denis asked to be transferred. See P. Depo. at 52-53; Doc.

 75-1 at 23. Medical personnel closely monitored Jean-Davis until his transfer to RMC on

 October 4th. See Doc. 75-1 at 9-23.

                                              33
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 34 of 36 PageID 1176



        To the extent Jean-Denis complains about Aviles’ course of treatment, such a

 complaint would be at most a claim of negligence or a disagreement with Aviles’ medical

 treatment choice, neither of which would be sufficient to state a claim of deliberate

 indifference to a serious medical condition. See Harris v. Thigpen, 941 F.2d 1495, 1505

 (11th Cir. 1991). Nor has Jean-Denis provided specific facts or medical evidence

 suggesting that the delay in sending him to RMC was unreasonable, especially given that

 medical and mental health professionals closely monitored and evaluated him through

 the multi-day starvation period. As to any complaints about unprofessional or negligent

 conduct by Defendant Aviles in providing allegedly substandard mental health and

 medical care, the law is well settled that the Constitution is not implicated by the negligent

 acts of corrections officials and medical personnel. Daniels v. Williams, 474 U.S. 327,

 330-31 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986) (“As we held in Daniels,

 the protections of the Due Process Clause, whether procedural or substantive, are just

 not triggered by lack of due care by prison officials.”). A complaint that a physician has

 been negligent “in diagnosing or treating a medical condition does not state a valid claim

 of medical mistreatment under the Eighth Amendment.” Bingham, 654 F.3d at 1176

 (quotation marks and citation omitted). While Plaintiff’s allegations may suggest medical

 malpractice, “[a]ccidents, mistakes, negligence, and medical malpractice are not

 ‘constitutional violation[s] merely because the victim is a prisoner.’” Harris v. Coweta Cty.,

 21 F.3d 388, 393 (11th Cir. 1994) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

 Consequently, any allegedly negligent conduct of which Jean-Denis complains does not




                                              34
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 35 of 36 PageID 1177



 rise to the level of a federal constitutional violation and provides no basis for relief in this

 42 U.S.C. § 1983 action.

        Defendants assert, and this Court agrees, that there remain no genuine issues of

 material fact. Jean-Denis’ conclusory assertions of food and water deprivation and

 inadequate medical treatment do not create a question of fact in the face of contradictory,

 contemporaneously created medical records. See Whitehead v. Burnside, 403 F. App’x

 401, 403 (11th Cir. 2010) (“Although [Jean-Denis] attempts to overcome summary

 judgment by offering his own sworn statement[s] ... to support his allegations, the

 contemporaneous medical records and opinions of the examining medical [professionals]

 show that this purported evidence is baseless.”); see Scott v. Harris, 550 U.S. 372, 380

 (2007) (where a party’s story “is blatantly contradicted by the record, so that no

 reasonable jury could believe it, a court should not adopt that version of the facts for

 purposes of ruling on a motion for summary judgment”).Given the strong and consistent

 medical and mental health records as well as Nurse Caswell’s declaration and Jean-

 Denis’ failure to provide any evidence other than his own beliefs, no reasonable jury could

 find for Jean-Denis under these circumstances. See Goodman, 718 F.3d at 1332

 (recognizing that “to defeat a motion for summary judgment, [the plaintiff] must adduce

 specific evidence from which a jury could reasonably find in his favor; [t]he mere existence

 of a scintilla of evidence in support of [his] position will be insufficient”). As such,

 Defendants' Motions are due to be granted as to Jean-Denis’ Eighth Amendment claims

 against them.




                                               35
Case 3:17-cv-00938-MMH-JBT Document 96 Filed 04/27/20 Page 36 of 36 PageID 1178



       In consideration of the foregoing, it is now

       ORDERED:

       1.     Defendant Tate’s Motion for Summary Judgment (Doc. 76) and Defendant

 Aviles’ Motion for Final Summary Judgment (Doc. 77) are GRANTED to the extent

 provided herein. 34

       2.     The Clerk shall enter judgment in favor of Defendants Tate and Aviles,

 terminate any pending motions, and close the case.

       3.     The Clerk shall change the docket to correct the order of Plaintiff’s first and

 last names as follows: Jean-Ewoll Jean-Denis.

       DONE AND ORDERED at Jacksonville, Florida, this 27th day of April, 2020.




 sc 4/24
 c:
 Jean-Ewoll Jean-Denis, FDOC # J34720
 Counsel of Record




       34   Given the findings herein, the Court need not address Tate’s assertion of
 qualified immunity or his contention that Jean-Denis is not entitled to compensatory and
 punitive damages under 42 U.S.C. ' 1997e(e). See Tate Motion at 14-16. Notably, the
 Court previously addressed the issue of compensatory and punitive damages. See Order
 (Doc. 43) at 13-16.
                                             36
